 Case 2:17-cr-00587-JMA Document 78 Filed 03/29/19 Page 1 of 4 PageID #: 324


                                                                                   FILED 
JJD:JLG                                                                            CLERK 
F. #2015R01885                                                                         
                                                                        3/29/2019 10:09 am
                                                                                       
                                                                           U.S. DISTRICT COURT 
UNITED STATES DISTRICT COURT
                                                                      EASTERN DISTRICT OF NEW YORK 
EASTERN DISTRICT OF NEW YORK                                               LONG ISLAND OFFICE 
---------------------------X
UNITED STATES OF AMERICA                              STIPULATION AND ORDER

       - against -                                    Cr. No. 17-587 (JMA)

CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                          Defendants.

---------------------------X


               WHEREAS, the government intends to produce to the defendants certain

discoverable materials which contain sensitive and/or personal information (the

"Confidential Materials");


               WHEREAS, granting the attached protective order will allow the parties to

obtain and review the Confidential Materials expeditiously, without the need for extensive

redaction of the materials, and without risking disclosure of any witnesses ' sensitive or

personal information;


               IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned that:

               1.       The materials produced by the government pursuant to this Stipulation

and Order may be used by the defendants and their defense counsel in this matter only for

purposes of trial preparation, defense at trial against the charges set forth in the above-
 Case 2:17-cr-00587-JMA Document 78 Filed 03/29/19 Page 2 of 4 PageID #: 325



captioned indictment, and any related appellate matters or other legal proceedings arising

from the above-referenced trial.

               2.     While the defendants shall not be provided with copies of the

Confidential Materials produced pursuant to this Stipulation and Order, the defendants may

review these materials at their respective attorneys' offices or elsewhere in the presence of

their attorneys.

               3.     Absent further order of the Court, the defendants and their defense

counsel may not disclose or disseminate the Confidential Materials or any copies, notes,

transcripts, documents or other information derived or prepared from these materials to

anyone who has not signed this Stipulation and Order, other than those of defense counsels'

legal staff and any potential witnesses, vendors and/or investigators that have been advised of

and agreed to be bound by the terms of this Stipulation and Order. If the defendants, their

defense counsel, or anyone else who has received these materials from the defendants or

their counsel pursuant to the terms of this Stipulation and Order seeks to make further

disclosure or dissemination of the materials, notice must first be provided to the government

and the Court, and such notice must be given sufficiently in advance of the contemplated

disclosure or dissemination so as to permit briefing and argument on the propriety thereof.

               4.     In the event that the parties seek to file any such materials with the

Court or otherwise use the materials during a court proceeding, the parties will comply with

Rule 49 .1 (a) of the Federal Rules of Criminal Procedure, and will ensure that the materials

are appropriately redacted to protect confidential information, and will offer the redacted

versions of the Confidential Materials into evidence unless it is necessary to offer the




                                               2
     Case 2:17-cr-00587-JMA Document 78 Filed 03/29/19 Page 3 of 4 PageID #: 326



    unredacted versions, in which case the parties will seek permission from the Court before

    doing so.

                   5.     If the defendants obtain substitute counsel, the undersigned defense

    counsel will not transfer any portion of the Confidential Materials or any copies, notes,

    transcripts, documents or other information derived or prepared from the Confidential

    Materials unless and until substitute counsel enters into this Stipulation and Order;

                   6.     The defendants and their defense counsel will return to the government

    all copies of the Confidential Materials provided by the government through discovery in this

    case at the conclusion of this matter, specifically either within seven days of (a) a verdict of

    acquittal rendered by a jury; (b) the date of sentencing if no appeal is filed; (c) the issuance

    of an appellate decision rendering a final judgment if no collateral attack is filed; or (d) the

    issuance of a decision rendering a final judgment with respect to a collateral attack.

                   7.     Any violation of this Stipulation and Order may result in: (a) the

    immediate return to the government of the Confidential Materials, and/or (b) contempt of

    Court or other remedy to be determined by the Court, after reasonable notice to the

    defendants and an opportunity to be heard.

    Dated:   Central Islip, New York
             March 27, 2019

                                                         RICHARDP.DONOGHUE
                                                         United States Attorney
                                                         Eastern District of New York


                                                 By:      0-~~
                                                        ~urham~
=
                                                         Lara Treinis Gatz
                                                         Justina L. Geraci
                                                         Assistant U.S. Attorneys


                                                    3
Case 2:17-cr-00587-JMA Document 78 Filed 03/29/19 Page 4 of 4 PageID #: 327




    Agreed to by:



    ~~i~~
    Defendant
                                         6J~·
                                         Bradley Gershel, Esq.
                                         Lisa A Cahill, Esq.
                                         Attorneys for Defendant MCPARTLAND
                                                       '
                                         A~~LL
                                         Erin K. Monju, Esq.
                                         Attorneys for Defendant SPOTA


    SO ORDERED:

      /s/ JMA           3/29/2019
    THE HONORABLE JOAN M. AZRACK
    UNTIED STATES DISTRICT JUDGE
    EASTERN DISTRICT OP NEW YORK




                                     4
